DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12 & 20 are amended. Claims 2, 13 & 21-43 are canceled. Claims 44-46 are newly added. Claims 1, 3-12, 14-20 & 44-46 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 11-12, 14-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2018/0277909 A1) in view of Kim (US 2017/0250446 A1).
Regarding claim 1 & 20, Harada teaches an electrochemical cell ([0022]) comprising:		a positive electrode ([0022]);										a negative electrode ([0022]); 								a solid state electrolyte that is disposed between the positive electrode and the negative electrode and electrically insulates the positive electrode from the negative electrode while allowing lithium ions to move between the positive and negative electrodes ([0022] & [0035]) and comprising a mixture of an ionically conductive polymer that is interspersed with an ionically conductive ceramic material, wherein the mixture is configured such that a ratio of the weight of the ionically conductive ceramic material to the weight of the ionically conductive polymer is preferably 75-99.5 : 20-0 ([0027] & [0071]) which is outside the claimed range of 65/35 to 40/60.												Kim teaches a solid state electrolyte disposed between a positive electrode and a negative electrode, wherein the solid state electrolyte comprises an ionically conductive polymer such as PEO that is interspersed with an ionically conductive inorganic material such that a ratio of the weight of the ionically conductive inorganic material to the weight of the ionically conductive polymer is about 3/97 to about 70/30 with a specific embodiment using a weight ratio of 60/40 ([0049]-[0068] & [0107]-[0114]) which respectively overlap and read on the presently claimed range.													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize a ratio of the weight of the ionically conductive ceramic material to the weight of the ionically conductive polymer as a known result effective variable which affects the lithium ion conductivity and the electrochemical stability of the solid-state electrolyte as taught by Kim ([0108]). “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). 
Regarding claim 3, Harada as modified by Kim teaches the solid state electrolyte of claim 1. Harada further teaches wherein the solid state electrolyte is separator film having a film thickness preferably ranging from 0.1 µm to 8 µm ([0185] & [0190]), and the ionically conductive ceramic material has median particle size that is less than or equal to 40% of the film thickness when separator film thickness is on the higher end of the above cited range (Fig. 2; [0080]-[0082]).
Regarding claim 4, Harada as modified by Kim teaches the solid state electrolyte of claim 3 but is silent as to the standard deviation of the median particle size being less than or equal to one percent of the median particle size.									The standard deviation formula is given by: [Σ(X-Xm)2 / N ]1/2 (where Xm is the median particle size and N is the number of ionically conductive inorganic particles in Harada’s solid state electrolyte. From fig. 2 of Harada, the median particle size can be estimated to be between about 0.1 µm and 0.2 µm. Furthermore, form the standard deviation formula, the standard deviation of the median particle size is less than or equal to one percent of the median particle size when the value of the denominator in the standard deviation formula is at least 10 times greater than the value of the numerator in the formula. However, based on the particle size distribution shown in fig. 2 of Harada, it is clear to one of ordinary skill in the art that the value of the numerator would necessarily be at least 10 times less than that of the denominator since the solid state electrolyte would be expected to comprise more than 100 ionically conductive ceramic particles which results in the presently claimed standard deviation.  
Regarding claim 5, Harada as modified by Kim teaches the solid state electrolyte of claim 3. Harada further teaches wherein the ionically conductive ceramic material has particle size distribution that is bi-modal ([0044], [0058] & [0061]), the ionically conductive ceramic material includes a first set of particles (i.e first inorganic solid particles) having first median particle size defining a first mode of the particle size distribution, the first median particle size being less than or equal to 40% of a film thickness of 8 µm (Fig. 2; [0044] & [0058]), and the ionically conductive ceramic material includes a second set of particles (i.e second inorganic solid particles) having second median particle size defining a second mode of the particle size distribution, the second median particle size being less than or equal to 20% of a film thickness of 8 µm (Fig. 2; [0044] & [0061]); and wherein the first set of particles more preferably provides for 25 wt% to 75 wt% of the total weight of the ionically conductive ceramic material with the second set of particles providing the balance ([0038]) which reads on the presently claimed weight ratio of 66.6 : 33.3.
Regarding claim 11, Harada as modified by Kim teaches the solid state electrolyte of claim 1. Harada further teaches wherein the ionically conductive ceramic material is mixed with the ionically conductive polymer in such a way that both materials are interspersed throughout the mixture (Fig. 8).
 Regarding claim 12, Harada teaches a solid state electrolyte that is configured to be combined with an active material to form an electrode of an electrochemical cell that includes a solid state electrolyte separator having a separator thickness preferably ranging from 0.1 µm to 8 µm ([0011]-[0012], [0185] & [0190]), the solid state electrolyte comprising a mixture of an ionically conductive polymer that is interspersed with an ionically conductive ceramic material, wherein the mixture is configured such that a ratio of the weight of the ionically conductive ceramic material to the weight of the ionically conductive polymer is preferably 75-99.5 : 20-0 ([0027] & [0071]) which is outside the claimed range of 65/35 to 40/60.					Kim teaches a solid state electrolyte disposed between a positive electrode and a negative electrode, wherein the solid state electrolyte comprises an ionically conductive polymer such as PEO that is interspersed with an ionically conductive inorganic material such that a ratio of the weight of the ionically conductive inorganic material to the weight of the ionically conductive polymer is about 3/97 to about 70/30 with a specific embodiment using a weight ratio of 60/40 ([0049]-[0068] & [0107]-[0114]) which respectively overlap and read on the presently claimed range.													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize a ratio of the weight of the ionically conductive ceramic material to the weight of the ionically conductive polymer as a known result effective variable which affects the lithium ion conductivity and the electrochemical stability of the solid-state electrolyte as taught by Kim ([0108]). “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).	
Regarding claim 14, Harada as modified by Kim teaches the solid electrolyte of claim 12. Harada further teaches wherein the ionically conductive ceramic material has median particle size that is less than or equal to 20% of the film thickness when separator film thickness is on the higher end of the above cited range (Fig. 2; [0080]-[0082]).
Regarding claim 15, Harada as modified by Kim teaches the solid state electrolyte of claim 12 but is silent as to the standard deviation of the median particle size being less than or equal to one percent of the median particle size.								The standard deviation formula is given by: [Σ(X-Xm)2 / N ]1/2 (where Xm is the median particle size and N is the number of ionically conductive inorganic particles in Harada’s solid state electrolyte. From fig. 2 of Harada, the median particle size can be estimated to be between about 0.1 µm and 0.2 µm. Furthermore, form the standard deviation formula, the standard deviation of the median particle size is less than or equal to one percent of the median particle size when the value of the denominator in the standard deviation formula is at least 10 times greater than the value of the numerator in the formula. However, based on the particle size distribution shown in fig. 2 of Harada, it is clear to one of ordinary skill in the art that the value of the numerator would necessarily be at least 10 times less than that of the denominator since the solid state electrolyte would be expected to comprise more than 100 ionically conductive ceramic particles which results in the presently claimed standard deviation.
Regarding claim 16, Harada as modified by Kim teaches the solid state electrolyte of claim 14. Harada further teaches wherein the ionically conductive ceramic material has particle size distribution that is bi-modal ([0044], [0058] & [0061]), the ionically conductive ceramic material includes a first set of particles (i.e first inorganic solid particles) having first median particle size defining a first mode of the particle size distribution, the first median particle size being less than or equal to 40% of a film thickness of 8 µm (Fig. 2; [0044] & [0058]), and the ionically conductive ceramic material includes a second set of particles (i.e second inorganic solid particles) having second median particle size defining a second mode of the particle size distribution, the second median particle size being less than or equal to 20% of a film thickness of 8 µm (Fig. 2; [0044] & [0061]); and wherein the first set of particles more preferably provides for 25 wt% to 75 wt% of the total weight of the ionically conductive ceramic material with the second set of particles providing the balance ([0038]) which reads on the presently claimed weight ratio of 66.6 : 33.3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2018/0277909 A1) and Kim (US 2017/0250446 A1), as applied to claims 1, 3-5, 11-12, 14-16 & 20 above, and further in view of Yoon (“ Salt complex formation in atactic poly(propylene oxide): chain conformation and structure effects on ionic conduction”).
Regarding claim 7, Harada as modified by Kim teaches the solid state electrolyte of claim 1, but is silent as to the polymer being atactic polypropylene oxide.						However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use an atactic polypropylene oxide as the ionically conductive polymer because complexes of atactic polypropylene oxide and salt have comparable ionic conductivity to that of PEO as taught by Yoon (Page 19/129) 

Claims 8 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2018/0277909 A1) and Kim (US 2017/0250446 A1), as applied to claims 1, 3-5, 11-12, 14-16 & 20 above, and further in view of O’Neill (US 2020/0321653 A1).
Regarding claims 8 & 19, Harada as modified by Kim teaches the solid state electrolyte of claims 1 & 12, respectively, but is silent as to the mixture including an ionically conductive coupling agent that is configured to improve the surface area contact between the ionically conductive ceramic material and the ionically conductive polymer.						O’Neill teaches a solid state electrolyte comprising a mixture of an ionically conductive ceramic material, an ionically conductive polymer and an ionically conductive coupling agent that is configured to improve the surface area contact between the ionically conductive ceramic material and the ionically conductive polymer ([0015] & [0049]).						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an ionically conductive coupling agent that is configured to improve the surface area contact between the ionically conductive ceramic material and the ionically conductive polymer in Harada’s mixture in order to improve adhesion and interface conductivity between the ionically conductive ceramic material  and the ionically conductive polymer as taught by O’Neill ([0049]). 

Claims 9-10 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2018/0277909 A1) and Kim (US 2017/0250446 A1), as applied to claims 1, 3-5, 11-12, 14-16 & 20 above, and further in view of Ahn (US 2018/0254523 A1).
Regarding claims 9-10 & 17-18, Harada as modified by Kim teaches the solid state electrolyte of claims 1 & 12, respectively, wherein the ionically conductive polymer can include polyethylene oxide (PEO) but is silent as to the molecular weight of the polymer.				Ahn teaches a solid state electrolyte comprising a mixture of an ionically conductive ceramic material and an ionically conductive polymer such as PEO, wherein the molecular weight of the polymer ranges from 50,000 to 5,000,000 g/mol ([0012]-[0029]; Claim 2).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a molecular weight ranging from 50,000 to 5,000,000 g/mol for PEO as an ionically conductive polymer of the solid state electrolyte in view of its suitability for the same intended purpose (i.e forming a solid state electrolyte for a lithium battery). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Harada (US 2018/0277909 A1), does not fairly teach or suggest a particle size distribution that is tri-modal, wherein the ionically conductive ceramic particles include first, second and third sets of particles each set providing a specific weight of the ionically conductive ceramic material as instantly claimed in claim 6.
Claims 44-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Harada (US 2018/0277909 A1), does not fairly teach or suggest a particle size distribution that is tri-modal, wherein the ionically conductive ceramic particles include first, second and third sets of particles each set providing a specific weight of the ionically conductive ceramic material as instantly claimed in claims 44-46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12 & 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to instant claims 1, 12 & 20 has prompted a new ground of rejection as presented above. As instantly claimed, the subject matter of claims 1, 12 & 20 is found to be obvious over the combined teachings of Harada and Kim.									Thus, in view of the foregoing, claims 1, 3-5, 7-12 & 14-20 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727